         Case 3:19-mc-00008-B Document 1 Filed 01/22/19                    Page 1 of 1 PageID 1

                                   UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS

To:    A Member of the Bar of the Northern District of Texas Whose Right to Practice Law Before
       the State Bar of Texas or Fifth Circuit Court of Appeals Has Been Suspended or Revoked

                           Standing Order for Counsel to Show Cause
                      Why This Court Should Not Impose Reciprocal Discipline

        A summary of a sanction imposed against you by the State Bar of Texas or Fifth Circuit Court of
Appeals is attached to this order. Pursuant to LCR 83.8(a) and (h) and LCrR 57.8(a) and (h), the Court
hereby notifies you that it intends to impose reciprocal discipline in the U.S. District Court for the Northern
District of Texas unless you show cause why such penalty should not be invoked. If you are a registered
ECF user or have previously consented to receive electronic notice of orders and judgments, the Clerk may
serve this Standing Order upon you electronically.

       Your response must be filed in the case number assigned to this matter, pursuant to the instructions
noted below:

       1.      If this matter relates to an active or partially probated suspension, you must file your response
               within 14 days of the date this order is filed;

       2.      If this matter relates to a revocation of your right to practice law by the State Bar of Texas
               or the removal from the roll of attorneys admitted to practice in the Fifth Circuit Court of
               Appeals, you must file your response within 30 days of the date this order is filed; and

       3.      If you are a registered user of the Electronic Case Files (ECF) system, you may electronically
               file your response.

        If you respond and oppose reciprocal discipline, in whole or in part, the Chief Judge or her designee
will designate three district judges to hear this matter.

        If you do not respond to this notice within the time allowed, or if you respond but do not oppose
reciprocal discipline, the clerk is directed to impose the same sanction in this court, update the attorney
admission records of this court accordingly, and disable your ECF User account. The sanction imposed by
this court will run concurrently with the sanction imposed by the State Bar of Texas or Fifth Circuit Court
of Appeals. If the sanction imposed was a suspension, you must contact the clerk at the conclusion of the
suspension in order to request that you be reinstated as an active member of the bar of the U.S. District Court
for the Northern District of Texas and to reactivate your ECF User account.

       SO ORDERED.




                                                               _________________________________
                                                               JANE J. BOYLE
                                                               UNITED STATES DISTRICT JUDGE
